Name: Commission Regulation (EC) No 194/2000 of 27 January 2000 amending Regulation (EC) No 1619/1999 adapting certain fish quotas for 1999 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year mangement of TACs and quotas
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|32000R0194Commission Regulation (EC) No 194/2000 of 27 January 2000 amending Regulation (EC) No 1619/1999 adapting certain fish quotas for 1999 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year mangement of TACs and quotas Official Journal L 023 , 28/01/2000 P. 0009 - 0010COMMISSION REGULATION (EC) No 194/2000of 27 January 2000amending Regulation (EC) No 1619/1999 adapting certain fish quotas for 1999 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year mangement of TACs and quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 23 thereof,Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas(3) and in particular Article 4(2) thereof,Whereas:(1) Following revision of landing data, some figures which constitute the basis for the Annex to Commission Regulation (EC) No 1619/1999(4) appear as erroneous, and therefore this Annex should be amended;(2) In order to allow continuation of fishing activities, the amended quotas set out by this Regulation should apply as soon as possible;(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1619/1999 is amended as follows:1. the entries corresponding to cod in zone VIIb-k, VIII, IX, CECAF 37.1.1 (Community waters) and sprat in zone Skagerrak and Kattegat shall be removed from the Annex;2. the entries of Annex I to this Regulation shall replace the corresponding entries in the Annex;3. the entries of Annex II to this Regulation shall be inserted in the Annex.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 115, 9.5.1996, p. 3.(4) OJ L 192, 24.7.1999, p. 14.ANNEX IEntries to replace the corresponding entries in the Annex to Regulation (EC) No 1619/1999>TABLE>ANNEX IINew entries to be inserted in the Annex to Regulation (EC) No 1619/1999>TABLE>